Dear Chief Lemoine:
This office is in receipt of your opinion request wherein you posed the following question, "If I work forty (40) hours a week and someone calls about a fight, accident, rape, or any other crime after hours will I be in violation of Malfeasance of Office if I do not respond to a call?"
The Village of Moreauville is a Lawrason Act municipality, governed by the provisions of LSA-R.S. 33:321, et seq. The chief of police has "general responsibility for law enforcement in the municipality, and shall be charged with the enforcement of all ordinances within the municipality and all applicable state laws. . .". LSA-R.S. 33:423(A).
Louisiana revised statute 14:134 in pertinent part states:
    Malfeasance in office is committed when any public officer or employee shall:
    (1) Intentionally refuse or fail to perform any duty lawfully required of him as such officer or employee
                                  * * *
    Any duty lawfully required of a public officer or public employee when delegated by him to a public officer or public employee shall be deemed to be a lawful duty of such public officer or employee.  The delegation of such duty shall not relieve the public officer or employee of his lawful duty.
Louisiana State Constitution Article 10, § 24(A) provides:
"(A) Persons Liable. A state or district official, whether elected or appointed, shall be liable to impeachment for commission or conviction, during his term of office of a felony or formalfeasance or gross misconduct while in such office."
Furthermore, pursuant to the statute, as chief of police of Moreauville you are charged with the responsibility to enforce the ordinances, until such time as the board of aldermen sees fit to repeal them.  Any intentional failure to enforce such ordinances would constitute a violation of the Malfeasance in Office statute.
Under the Malfeasance in Office statute the public officer or employee who does not perform any duty lawfully delegated to such person will be liable for such offense.  As the chief law enforcement officer for the Village of Moreauville, even if you are able to delegate duties which have been assigned to the position you will remain liable for the performance of such duties, just as if the duties were non-delegable.
Any further assistance, please do not hesitate to call upon me at your convenience.  Until then, I am
Sincerely yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              __________________________ PEGGY T. GOODS Assistant Attorney General